      Case 1:08-cv-01034-AT Document 821 Filed 03/25/21 Page 1 of 3




                                        +1-212-474-1080

                                    bgruenstein@cravath.com




                                                                             March 25, 2021

                   Floyd, et al. v. City of New York, 08-CV-1034 (AT)
                Ligon, et al. v. City of New York, et al., 12-CV-2274 (AT)
                Davis, et al. v. City of New York, et al., 10-CV-0699 (AT)

Dear Judge Torres:

               We are counsel to the Monitor, Peter L. Zimroth, and respectfully write to

request an order in the above-captioned matters authorizing and requiring the City of

New York to share certain statutorily protected information with the Monitor in

furtherance of the studies of police conduct that this Court recently ordered.

               On July 17, 2017, this Court entered an order (the “Original Sharing

Order”) authorizing the City of New York (the “City”) and New York City Police

Department (“NYPD”) to share body-worn camera (“BWC”) recordings with the Monitor

in furtherance of the one-year BWC pilot overseen by the Monitor and his team. See

Floyd v. City of New York, 08-cv-1034 (AT), ECF No. 522 (Dec. 8, 2015) (implementing

the BWC pilot); Floyd v. City of New York, 08-cv-1034 (AT), ECF No. 559 (July 17,

2017) (the Original Sharing Order). On February 12, 2021, this Court approved and

ordered into effect certain further studies of police conduct (the “Studies”) that the
      Case 1:08-cv-01034-AT Document 821 Filed 03/25/21 Page 2 of 3
                                                                                            2


Monitor and his team will conduct and that will also require review of BWC recordings

and other information provided by the City and NYPD. Floyd v. City of New York, No.

08-cv-1034 (AT), ECF No. 817 (Feb. 12, 2021).

               The order attached as Appendix 1 to this letter (the “New Sharing Order”)

essentially extends the powers and duties created by the Original Sharing Order from the

context of the one-year BWC pilot to the new context of the Studies. The New Sharing

Order will facilitate the Studies by enabling the City and NYPD to share statutorily

protected recordings, documents, data, and other information with the Monitor and his

team. The New Sharing Order will accomplish this end because it advances the remedial

order by which this Court has implemented its interpretation of the U.S. Constitution, see

Floyd v. City of New York, 959 F. Supp. 2d 668 (S.D.N.Y. 2013), so any information

sharing that takes place pursuant to the New Sharing Order will be protected from

liability under the Supremacy Clause, see Washington v. Washington State Commercial

Passenger Fishing Ass’n, 443 U.S. 658, 695 (1979). For these reasons, the New Sharing

Order is “warranted by the exercise of [this Court’s] sound discretion,” and therefore is

within this Court’s power to enter as an extension of the Original Sharing Order. Brown

v. Plata, 563 U.S. 493, 542 (2011). Accordingly, the Monitor respectfully requests that

this Court enter the New Sharing Order.
     Case 1:08-cv-01034-AT Document 821 Filed 03/25/21 Page 3 of 3
                                                                           3


                                      Respectfully submitted,



                                                /s/ Benjamin Gruenstein
                                                  Benjamin Gruenstein
                                                 Bradley Niederschulte
                                                      Sara Bodner

                                     CRAVATH, SWAINE & MOORE LLP
                                       Worldwide Plaza
                                         825 Eighth Avenue
                                             New York, New York 10019
                                                Phone: (212) 474-1000
                                                    Fax: (212) 474-3700
                                                       bgruenstein@cravath.com

Hon. Analisa Torres
   United States District Court
      Southern District of New York
          500 Pearl Street
              New York, New York 10007-1312
BY ECF
